          Case 1:20-cv-01719-NONE-SAB Document 13 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GARY GAGLIOLO,                                      Case No. 1:20-cv-01719-NONE-SAB

12                  Plaintiff,                           ORDER RE STIPULATION TO EXTEND
                                                         TIME FOR DEFENDANTS TO FILE
13           v.                                          RESPONSIVE PLEADING

14   KAWEAH MANOR, INC., et al.,                         (ECF No. 11)

15                  Defendants.

16

17          On December 7, 2020, this action was removed to this Court from the Superior Court of

18 California, County of Tulare. (ECF Nos. 1, 2, 3.) On December 10, 2020, pursuant to the

19 parties’ stipulation, the Court extended the deadline for Defendants to answer or otherwise file a
20 responsive pleading to ten (10) days following the Court’s issuance of a ruling on an anticipated

21 motion to remand. (ECF No. 7.) On January 13, 2021, due to no motion to remand being filed

22 despite the parties’ stipulation indicating that one would be filed within twenty-one (21) days of

23 the order approving the stipulation, the Court ordered Defendants to file a responsive pleading

24 within ten (10) days. (ECF No. 9.) On January 22, 2021, the parties filed a stipulated request to

25 again extend the time for Defendants to file a responsive pleading. (ECF No. 11.) The parties

26 also filed a notice of errata pertaining to the stipulation. (ECF No. 12.)
27          According to the stipulation now before the Court, on January 14, 2021, counsel for the

28 parties conferred and Plaintiff’s counsel advised counsel for Defendant Spruce Holdings, LLC,


                                                     1
           Case 1:20-cv-01719-NONE-SAB Document 13 Filed 01/22/21 Page 2 of 2


 1 that the motion to remand would be filed by January 22, 2021. (ECF No. 11.) Defendants still

 2 intend to file a motion to dismiss and a motion to strike, and in order to preserve resources of the

 3 parties and the Court, the parties have again agreed and stipulate that the Court should hear and

 4 rule on the motion to remand prior to submitting such other motions. (Id.) The parties also agree

 5 that Defendants should have until ten (10) days after a ruling on the motion to remand to file a

 6 responsive pleading, or alternatively, if Plaintiff does not file the motion to remand by January

 7 22, 2021, Defendants’ responsive pleading should be due within ten (10) days, or February 1,

 8 2021.

 9          Accordingly, pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that:

10          1.      The deadline for Defendants to respond to Plaintiff’s complaint is extended to ten

11                  (10) days after the filing date of a motion to remand to be filed by Plaintiff on or

12                  before January 22, 2021; and

13          2.      If Plaintiff does not file a motion to remand by January 22, 2021, Defendants shall

14                  file a response to Plaintiff’s complaint on or before February 1, 2021.

15
     IT IS SO ORDERED.
16

17 Dated:        January 22, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                     2
